DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arslain et al. (US 6366153 and Arslain hereinafter) in view of (EP 3812266 A1 and 381’ hereinafter)
Regarding claim 1, Arslain discloses [see fig. 1] a discrete semiconductor transistor device comprising: a transistor [116] having a first terminal [113] and a second terminal [115] for connecting the transistor into an external circuit [104 and 102] in order to control current flow through said external circuit, and a control terminal [111];  a controller circuitry [100 excluding 116] having an output [output 102 to 106 in 100] that is connected to the control terminal of the transistor in order to control operation of the transistor; the controller circuitry comprising at least one input [input to 106 in 100] to allow the transistor device to receive control and/or data signals from an external source [104 and 102] and in which the controller circuitry. Arslain does not explicitly disclose wherein the controller circuitry comprises an electronic analogue computing circuitry.
However, 381’ discloses controller [110] comprises an electronic analogue computing circuitry [page 7]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Arslain by incorporating the analogue computing circuitry in order to provide an output to control the transistor.
Regarding claim 3, Arslain in view of 381’ disclose [see fig. 1], wherein the controller circuit comprises digital computing circuitry [108/110, the temperature is in a digital format, col. 3, lines 8-49 , fig. 1].
Regarding claim 6, Arslain in view of 381’ discloses [see fig. 1], wherein the transistor is a high voltage transistor [VIGN] adapted to be connected via the first and second terminals into a high voltage circuit [118] so as to control current flow through the high voltage circuit; and in which the controller circuitry operates using a relatively low voltage signal [voltage to operate controller].
Regarding claim 7, Arslain in view of 381’ discloses wherein the transistor and the controller circuitry are formed on the same semiconductor monolithic [col. 3, ln 10].
Regarding claim 8, Arslain in view of 381’ discloses [see fig. 1] wherein the controller circuitry has two inputs connected respectively to a first terminal side of the transistor [113] and a second terminal side of the transistor [115] to receive an indication of current through the transistor and an indication of voltage.
Regarding claim 9, Arslain in view of 381’ discloses [see fig. 1] wherein the semiconductor device is a discrete semiconductor device having a first connector [connector 113], connecting to the first terminal of the transistor into a circuit [118], a second connector [connector 115] for connecting the second terminal of the transistor into a circuit [ground] and a third connector [connector to 106] for connecting a further input of the controller circuitry to an external signal source [104/102].
Regarding claim 10, Arslain in view of 381’ discloses [see fig. 1] wherein the controller circuitry is arranged such that a signal received [signal received through 106] through one of the first connector, second connector or third connector is used as an input that is operated on by the analog computing circuitry and is also used to power the digital computing circuitry.
Regarding claim 11, Arslain in view of 381’ discloses [see fig. 1] wherein the device comprises power circuitry arranged to enable the digital computing circuitry to be powered from a signal received [signal received through 106] through one or more of the first connector, second connector or third connector.
Regarding claim 15, Arslain disclose [see fig. 1] a discrete semiconductor transistor device comprising: a transistor [116] having a first terminal [113] and a second terminal [115] for connecting the transistor into an external circuit [104 and 102] in order to control current flow through said external circuit, and a control terminal [111]; a controller circuitry [100 excluding 116] having an output [output 102 to 106 in 100] that is connected to the control terminal of the transistor in order to control operation of the transistor; and wherein the transistor and controller circuitry are fabricated on a single semiconductor monolith [col. 3, ln 10]. Arslain does not explicitly disclose wherein the controller circuitry comprises an electronic analogue computing circuitry.
However, 381’ discloses controller [110] comprises an electronic analogue computing circuitry [page 7]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Arslain by incorporating the analogue computing circuitry in order to provide an output to control the transistor.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Arnet (US 2012/0212075 ) in view of (EP 3812266 A1 and 381’ hereinafter)
Regarding claim 16, Arnet discloses [see fig. 3] a semiconductor transistor device comprising: multiple transistors [e.g. 24a/28a/32a] each having a first terminal and a second terminal and a control terminal; and each of the multiple transistors having separate programmable controller circuitry [92/94/96] associated therewith, each of the separate controller circuitry having an output that is connected to the control terminal of its respective transistor in order to control operation of its respective transistor. Arslain does not explicitly disclose wherein the controller circuitry comprises an electronic analogue computing circuitry.
However, 381’ discloses controller [110] comprises an electronic analogue computing circuitry [page 7]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Arslain by incorporating the analogue computing circuitry in order to provide an output to control the transistor.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Arslain et al in view of 381’. 
Regarding claim 4, Arslain in view of 381’discloses the claimed invention except for wherein the digital computing circuitry is programmable to select the setup of the analogue computing circuitry. In view of such teaching, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to Arslain a discrete semiconductor transistor device digital computing circuitry to setup of the analogue computing circuitry to utilize well known capable option, since it has been held to be within the general skill of a worker in the art to setup circuitry on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA 1960).
Regarding claim 5, Arslain in view of 381’discloses the claimed invention except for wherein the digital computing circuitry is one time programmable. In view of such teaching, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to Arslain a discrete semiconductor transistor device to program digital computing circuitry one time to utilize well known capable option, since it has been held to be within the general skill of a worker in the art to select one time program on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA 1960).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arslain et al. in view of 381’ further in view of Crandall et al.  (US 2016/0043710 and Crandall hereinafter)
Regarding claim 12, Arslain in view of 381’discloses all the features with respect to claim 9 as outlined above. Arslain does not explicitly disclose comprising a voltage level shifting circuitry arranged to shift down the voltage input at any one of the first, second or third connectors for input to the controller circuitry.
However, Crandall discloses [fig. 9] wherein a voltage level shifting circuitry [251] arranged to shift down the voltage input at any one of the first, second or third connectors for input to a controller circuitry. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Arslain in view of 381’ as taught in Crandall in order to utilize a voltage level shifting circuitry to shift down the voltage.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arslain et al. in view of 381’ further in view of Wood (US 2016/0005732)
Regarding claim 13, Arslain in view of 381’discloses all the features with respect to claim 1 as outlined above. Arslain does not explicitly disclose wherein the transistor is a bipolar-junction transistor.
Wood discloses [fig. 2b] a bipolar-junction transistor, these are just different types of transistors and thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute one type of transistor of Arslain in view of 381’ for the other in the absence of unexpected results in order to have an optimum working condition for the circuit since this practice is well known in the art.
Regarding claim 14, Arslain in view of 381’ in view of Wood discloses wherein the controller circuitry has an output that is connected to a base of the bi- polar- junction transistor [fig. 2b ref. wood] in order to control operation of the bipolar-junction transistor; and the controller circuitry has inputs connected to an emitter side of the bipolar- junction transistor and a collector side of the bipolar-junction transistor in order to receive an indication of current through the bipolar-junction transistor and an indication of voltage.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Arslain et al. in view of (EP 3812266 A1 and 381’ hereinafter) further in view of Cao (US 2020/0250519)
Regarding claim 17, Arslain in view of 381’discloses all the features with respect to claim 1 as outlined above. Arslain does not explicitly disclose wherein the electronic analog computing circuitry is configured to perform one or more mathematical operations selected from the set of operations consisting of: addition, subtraction, inversion, multiplication, integration, exponentiation, division, logarithm and differentiation.  
However, Cao discloses wherein a computing circuitry is configured to perform one or more mathematical operations selected from the set of operations consisting of: addition, multiplication [50]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Arslain in view of 381’ as taught in Cao in order to provide an output to control the transistor.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Arslain et al. in view of (EP 3812266 A1 and 381’ hereinafter) further in view of El Gabaly (US 9947379 and El Gabaly).
Regarding claim 18, Arslain in view of 381’discloses all the features with respect to claim 1 as outlined above. Arslain does not explicitly disclose wherein the electronic analog computing circuitry comprises a non-volatile analog memory that stores analog values electrically coupled to an input of the electronic analog computing circuitry, and the electronic analog computing circuitry has the output that is connected to the control terminal of the transistor.
However, El Gabaly discloses wherein the electronic analog computing circuitry comprises a non-volatile analog memory that stores analog values. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Arslain in view of 381’ as taught in El Gabaly in order to stores analog values electrically coupled to an input of the electronic analog computing circuitry, and the electronic analog computing circuitry has the output that is connected to the control terminal of the transistor.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842